Case 4:19-cv-00534-GKF-JFJ Document 104 Filed in USDC ND/OK on 01/13/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OKLAHOMA

    BENJAMIN TILLEY,                       )
                                           )
                     Plaintiff,            )
                                           )
                                           )                    Civil Action No.:
               v.                          )                    4:19-cv-00534-GKF-JFJ
                                           )
    EQUIFAX INFORMATION SERVICES, INC., et )
    al.,                                   )
                                           )
               Defendants.                 )


                                         STATUS REPORT

           On January 8, 2021, Trans Union provided Plaintiff with 17 supplemental interrogatory

    answers, 13 supplemental responses to Request for Production, 28 additional pages of

    documents and Trans Union’s Third Supplemental Initial Disclosures.

           Plaintiff needs additional time to review the supplemental discovery responses and will

    be able to file a Notice informing the Court of which specific interrogatories and/or document

    requests, by number, remain at issue and require rulings by the Court by January 21, 2021.


                                                 Respectfully submitted,

                                                 /s/ Victor R. Wandres       _
                                                 Victor R. Wandres, OBA #19591



                                                 1202 E. 33rd Street
                                                 Tulsa, OK 74105
                                                 (918) 200-9272 voice
                                                 (918) 895-9774 fax
                                                 victor@paramount-law.net
Case 4:19-cv-00534-GKF-JFJ Document 104 Filed in USDC ND/OK on 01/13/21 Page 2 of 2




                                   CERTIFICATE OF SERVICE

    I hereby certify that on January 13, 2021, I caused a copy of the foregoing document to be filed
    with the Court’s CM/ECF system, causing electronic the foregoing document to be delivered to
    all counsel of record in this matter.

                                                 /s/ Victor R. Wandres




    `                                              2
